Exhibit 10

 

BOISE INC.

 

DIRECTORS DEFERRED COMPENSATION PLAN

 

(Effective April 4, 2008)

 

--------------------------------------------------------------------------------


 

BOISE INC.

DIRECTORS DEFERRED COMPENSATION PLAN

 

1.             Purpose of the Plan. The purpose of the Boise Inc. Directors
Deferred Compensation Plan (the “Plan”) is to further the growth and development
of Boise Inc. (the “Company”) by providing directors the opportunity to defer a
portion of their cash compensation and thereby encourage their efforts on behalf
of the Company. The Plan is also intended to provide Participants with an
opportunity to supplement their retirement income through deferral of current
compensation. The Plan is an unfunded plan.

 

2.             Definitions.

 

2.1           Board. The Board of Directors of Boise Inc.

 

2.2           Compensation. A Participant’s fees, payable in cash, for services
rendered by a Participant as a Director of the Company during a calendar year.
Compensation shall not include any amounts paid by the Company to a Participant
that are not strictly in consideration for personal services, such as expense
reimbursements. Compensation shall not include any taxable income realized by,
or payments made to, a director as a result of the grant, exercise, or payment
of any equity award issued by the Company or any subsidiary or affiliate or as a
result of the disposition of such equity award, unless the Board determines that
the award shall be included in Compensation for purposes of this Plan.

 

2.3           Deferral Election. A Participant’s election to defer all or part
of his or her Compensation.

 

2.4           Deferred Account. The record maintained by the Company for each
Participant of the cumulative amount of Compensation deferred pursuant to this
Plan and imputed interest, gains or losses on those amounts accrued as provided
in Section 4.6.

 

2.5           Deferred Compensation Agreement. Collectively, a Participant’s
Deferral Election and Distribution Election.

 

2.6           Director. For purposes of this Plan, an individual who is a member
of the Board and who receives a cash retainer as part of such person’s
compensation for services as a member of the Board.

 

2.7           Distribution Election. A Participant’s election of the method and
timing of distribution of his or her Deferred Account.

 

2.8           Investment Account. Any of the accounts identified by the Board
from time to time, described in Exhibit A, to which Participants may allocate
all or any

 

1

--------------------------------------------------------------------------------


 

portion of their Deferred Accounts for purposes of determining the gains or
losses to be assigned to the Deferred Accounts.

 

2.9           Participant. A Director who has entered into a Deferred
Compensation Agreement with the Company in accordance with the provisions of the
Plan.

 

2.10         Termination. The Participant’s ceasing to be a member of the Board
for any reason whatsoever, whether voluntarily or involuntarily, provided that
if the Participant is also providing services to the Company or a subsidiary as
an independent contractor, the Participant will not have a Termination until the
Participant has both ceased to be a member of the Board and “separated from
service” (within the meaning of Internal Revenue Code Section 409A) as an
independent contractor.

 

2.11         Unforeseeable Emergency. A severe financial hardship to the
Participant resulting from (a) an illness or accident of the Participant or his
or her spouse, beneficiary designated pursuant to Section 5.5, or dependent (as
defined in Internal Revenue Code Section 152, without regard to Sections
152(b)(1), (b)(2) and (d)(1)(B)); (b) loss of the Participant’s property due to
casualty; or (c) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control, such as medical
expenses or funeral expenses for the Participant’s spouse, beneficiary
designated pursuant to Section 5.5, or dependent (as defined earlier in this
subsection). The determination of whether an event constitutes an Unforeseeable
Emergency shall be made based on the facts and circumstances of the specific
event.

 

3.             Administration and Interpretation. The Board shall have final
discretion, responsibility, and authority to administer and interpret the Plan.
This includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Board may also adopt any
rules it deems necessary to administer the Plan. The Board may delegate its
administration responsibilities to any committee of the Board, and if the Board
does so, references to the Board in this Plan shall be deemed to be references
to the designated committee. The Board’s responsibilities for day-to-day
administration and interpretation of the Plan shall be exercised by employees of
the Company or a subsidiary who have been assigned those responsibilities by
management. Any employee exercising responsibilities relating to the Plan in
accordance with this section shall be deemed to have been delegated the
discretionary authority vested in the Board with respect to those
responsibilities, unless limited in writing by the Board. Claims for benefits
under the Plan and appeals of claim denials shall be in accordance with
Sections 9 and 10.

 

4.             Participant Deferral and Distribution Elections.

 

4.1           Execution of Agreement. A Director who wishes to participate in
the Plan must execute a Deferred Compensation Agreement either (a) for newly
eligible individuals, within 30 days after first becoming eligible to
participate in the Plan, or

 

2

--------------------------------------------------------------------------------


 

(b) prior to January 1 of the calendar year for which the Deferred Compensation
Agreement will be effective.

 

4.2           Deferral Election. When a Director first becomes eligible to
participate, he or she shall have the opportunity to make a Deferral Election
which shall apply to Compensation earned beginning the first calendar quarter
after such election is made. Each year thereafter, the Director shall have the
opportunity to make a Deferral Election with respect to his or her Compensation
earned in the following calendar year. Deferral Elections shall be made either
by submission of a written Deferral Election Form in substantially the form
provided in Appendix A or by completion of an online enrollment process, as
designated by the Company. The Compensation otherwise earned by a Participant
during the calendar year beginning after receipt of the Participant’s Deferral
Election shall be reduced by the amount elected to be deferred. Deferral
Elections are irrevocable as of the end of the period for executing the Deferred
Compensation Agreement under Section 4.1 with respect to initial Deferral
Elections, and as of the end of the annual enrollment period established by the
Company pursuant to Section 4.3 with respect to subsequent Deferral Elections,
except as otherwise provided in this Plan.

 

4.3           Change of Deferral Election. A Participant who wishes to change an
election to defer Compensation for a future year may do so at any time by
submitting a new Deferral Election during the annual enrollment period
established by the Company prior to January 1 of the year for which the change
in election is to be effective.

 

4.4           Distribution Election. At the time a Participant first elects to
defer Compensation under Section 4.2, he or she must elect a distribution option
for his or her Deferred Account either by submission of a written Distribution
Election Form in substantially the form provided in Appendix A or by completion
of an online enrollment process, as designated by the Company. Distribution
Elections are irrevocable when made except as otherwise provided in this Plan.

 

4.5           Change of Distribution Election. A Participant may request, in
writing, a change of his or her Distribution Election at any time. The new
election must (a) defer commencement of distribution for at least 5 years from
the date distribution would have commenced under the original Distribution
Election and (b) be received by the Board at least 12 months prior to the
commencement of distribution of the Participant’s Deferred Account under the
original Distribution Election. The Board shall approve the request if it meets
the requirements of this section. Approved requests shall not take effect until
12 months after the date the request was submitted.

 

4.6           Deferred Account Allocations and Adjustments. The Company shall
maintain a record of each Participant’s Deferred Account balance, including
deferrals and adjustments. Each Participant’s Deferred Account shall be adjusted
on a monthly basis to reflect the imputed interest, gains or losses attributable
to the applicable Investment Account(s). Imputed interest will be credited to a
Participant’s

 

3

--------------------------------------------------------------------------------


 

account on the last day of each month. Computation of the imputed interest,
gains or losses with respect to any Investment Account shall be at the Company’s
sole discretion.

 

4.7           Investment Accounts. If the only Investment Account offered is the
Stable Value Account, Participants’ deferrals will be automatically allocated to
the Stable Value Account. If more than one Investment Account is offered, the
following terms apply:

 

4.7.1        Each Participant must allocate his or her current deferrals of
Compensation to one or more of the offered Investment Accounts, either by
submission of a written allocation form or by completion of an online allocation
process, as designated by the Company and subject to any restrictions
established by the Company.

 

4.7.2        Participants who are active Directors may from time to time change
the allocation of prospective deferrals to or from any Investment Account on any
business day, with any change effective as of the first calendar quarter
beginning after the date of the change.

 

4.7.3        Participants who are active Directors may move all or any portion
of their Deferred Account balance among any of the Investment Accounts, other
than the Stable Value Account, on any business day, with any change effective as
of the next business day.

 

4.7.4        Deferred Account balances allocated to the Stable Value Account may
not be moved to any other Investment Account.

 

4.7.5        After Termination, a Participant may not change the allocation of
his or her Deferred Account among Investment Accounts.

 

5.             Distributions.

 

5.1           Distributions in General. The Company shall distribute a
Participant’s Deferred Account balance according to the Participant’s
Distribution Election, except as otherwise provided in this Section 5. The
designated payment date for purposes of Internal Revenue Code Section 409A shall
be the date stated in the Participant’s Distribution Election, except as
otherwise provided in this Section 5.

 

5.2           Interest, Gains and Losses after Termination. Unpaid balances
shall continue to be credited with imputed interest, gains or losses based on
the applicable Investment Account prospectively from the date of Termination
until such amounts are distributed from the Plan.

 

5.3           Hardship Distribution. If an Unforeseeable Emergency occurs, a
Participant may request a lump-sum distribution of an amount reasonably
necessary to

 

4

--------------------------------------------------------------------------------


 

satisfy the emergency need plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). Determination of the amount reasonably necessary to
satisfy the emergency need must take into account any additional compensation
available due to the cancellation of the Participant’s Deferral Election
pursuant to this Section 5.3. The Participant shall document, to the Board’s
satisfaction, that distribution of all or part of his or her account is
necessary to satisfy the Unforeseeable Emergency. A Participant requesting a
distribution under this Section must not have access to other funds, including
proceeds of any loans, sufficient to satisfy the need. Upon receipt of a request
under this Section, the Board may, in its sole discretion, direct the
distribution of all or a portion of the Participant’s account balance in a lump
sum, to the extent necessary to satisfy the financial need. Any distribution
will be made within 90 days of the Board’s receipt of such request. The
Participant shall sign all documentation requested by the Board relating to the
distribution. If a Participant receives a distribution from the Plan under this
Section, his or her current Deferral Election shall be cancelled, and he or she
shall not be eligible to participate in this Plan or any other nonqualified
deferred compensation plan maintained by the Company or any subsidiary for a
period of 12 months following the date of the distribution. The Participant may
make a new Deferral Election during the next annual enrollment period following
the conclusion of the 12-month period.

 

5.4           Small Account Distributions. If a Participant’s Deferred Account
balance is less than $10,000 on the date of Termination, the Company shall
promptly distribute the entire Deferred Account balance in a lump sum to the
Participant within 90 days following the date of Termination, regardless of the
Participant’s Distribution Election, and the Participant shall have no further
rights or benefits under this Plan.

 

5.5           Distributions Following Participant Death; Designation of
Beneficiary. The Company shall make all payments to the Participant, if living.
A Participant shall designate a beneficiary by filing a beneficiary designation
in the form and manner prescribed by the Board. A Participant may change his or
her beneficiary at any time by filing a new beneficiary designation in the form
and manner prescribed by the Board. If a Participant dies either before benefit
payments have commenced under this Plan or after benefits have commenced but
before his or her entire Deferred Account has been distributed, his or her
designated beneficiary shall receive any benefit payments in accordance with the
Participant’s Distribution Election. If no designation is in effect when any
benefits payable under this Plan become due, the beneficiary shall be the spouse
of the Participant, or if no spouse is then living, the Participant’s estate.
The designated payment date for distributions under this Section shall be the
date of the Participant’s death.

 

5

--------------------------------------------------------------------------------


 

5.6           Distributions Pursuant to a Domestic Relations Order.

 

5.6.1        A domestic relations order relating to benefits under this Plan
shall be reviewed by the Company’s senior human resources officer or his or her
delegate. The individual shall determine whether the order satisfies the
definition in Internal Revenue Code Section 414(p). The Company may establish
procedures for reviewing and processing a domestic relations order similar to
the processing of domestic relations orders under the Company’s qualified plans.

 

5.6.2        The order must specify the name and last known mailing address and
social security number of the Participant and each alternate payee. It must name
the plan to which it applies. It must specify the percentage or amount of the
Participant’s benefit which is payable to an alternate payee and the date as of
which the amount or percentage is determined. The order cannot require the Plan
to (a) pay any form of benefit not permitted under the Plan, (b) provide a
benefit greater than the benefit to which the Participant is entitled, or
(c) affect the benefits of another alternate payee with respect to whom a
domestic relations order has previously been accepted by the Plan.

 

5.6.3        If the order is acceptable, a distribution to the alternate payee
pursuant to the terms of the order shall be authorized as soon as
administratively practicable without regard to the time distribution would be
made to the affected Participant. If the order is not acceptable, that shall be
communicated in writing to the Participant and the alternate payee, including
identification of the provisions of the order that cause it to be unacceptable.

 

6.             Miscellaneous.

 

6.1           Assignability. A Participant’s rights and interests under the Plan
may not be assigned or transferred except in the event of the Participant’s
death, as described in Section 5.5.

 

6.2           Taxes. The Company shall deduct from all payments made under this
Plan all applicable federal or state taxes required by law to be withheld.

 

6.3           Form of Communication. Deferral Elections and Distribution
Elections shall be made as provided in Sections 4.1 through 4.5. Beneficiary
designations shall be made as provided in Section 5.5. Any other application,
claim, notice, or other communication required or permitted to be made by a
Participant to the Board or the Company shall be made in writing and in such
form as the Board or Company may prescribe. Such communication shall be
effective upon receipt by the Company’s corporate secretary at 1111 West
Jefferson Street, Suite 200, PO Box 990050, Boise, Idaho 83799-0050.

 

6.4           Service Providers. The Company may, in its sole discretion, retain
one or more independent entities to provide services to the Company in
connection with

 

6

--------------------------------------------------------------------------------


 

the operation and administration of the Plan. Except as specifically delegated
or assigned to any such entity in writing, the Board shall retain all
discretionary authority under this Plan. No Participant or other person shall be
a third party beneficiary with respect to, or have any rights or recourse under,
any contractual arrangement between the Board, the Company or the Company’s
subsidiary or affiliate and any such service provider.

 

7.             Amendment and Termination. The Board may, at its sole discretion,
amend or terminate the Plan at any time, provided that the amendment or
termination shall not adversely affect the vested or accrued rights or benefits
of any Participant without the Participant’s prior consent.

 

8.             Unsecured General Creditor. Participants and their beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights,
interest, or claims in any property or assets of the Company. The assets of the
Company shall not be held under any trust for the benefit of Participants, their
beneficiaries, heirs, successors, or assigns, or held in any way as collateral
security for the fulfilling of the obligations of the Company under this Plan.
Any and all Company assets shall be, and remain, the general, unpledged,
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be an unfunded and unsecured promise of the Company to pay money in the
future.

 

9.             Claims Procedure. Claims for benefits under the Plan shall be
filed in writing, within 90 days after the event giving rise to a claim, with
the Company’s corporate secretary, who shall forward such claims to Boise Paper
Holdings, L.L.C.’s compensation manager. The compensation manager shall have
discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to the claim in the name
and on behalf of the Board. The claim shall include a statement of all facts the
claimant believes relevant to the claim and copies of all documents, materials,
or other evidence that the claimant believes relevant to the claim. Written
notice of the disposition of a claim shall be furnished to the claimant within
90 days after the application is filed. This 90-day period may be extended an
additional 90 days by the compensation manager, in his or her sole discretion,
by providing written notice of the extension to the claimant prior to the
expiration of the original 90-day period.

 

10.           Claims Review Procedure. Any claimant who has been denied a
benefit claim shall be entitled, upon written request to the Board, to a review
of the denied claim. A request for review, together with a written statement of
the claimant’s position and any other comments, documents, records or
information that the claimant believes relevant to his or her claim, shall be
filed with the Board no later than 60 days after receipt of the written
notification provided pursuant to Section 9. The Board shall make its decision,
in writing, within 60 days after receipt of the claimant’s request for review.
This 60-day period may be extended an additional 60 days if the Board provides
written notice of the extension to the claimant prior to the expiration of the
original 60-day period. The written decision shall be final and binding on all
parties.

 

7

--------------------------------------------------------------------------------


 

11.           Lawsuits, Jurisdiction, and Venue. No lawsuit claiming entitlement
to benefits under this Plan may be filed prior to exhausting the claims and
claims review procedures described in Sections 9 and 10. Any such lawsuit must
be initiated no later than the earlier of (a) one year after the event(s) giving
rise to the claim occurred or (b) 60 days after a final written decision was
provided to the claimant under Section 10. Any legal action involving benefits
claimed or legal obligations relating to or arising under this Plan may be filed
only in Federal District Court in the city of Boise, Idaho. Federal law shall be
applied in the interpretation and application of this Plan and the resolution of
any legal action. To the extent not preempted by federal law, the laws of the
state of Delaware shall apply.

 

12.           Effective Date of Plan. This Plan shall become effective as of
April 4, 2008.

 

8

--------------------------------------------------------------------------------


 


EXHIBIT A

 

INVESTMENT ACCOUNTS

 

Stable Value Account. Deferred Accounts allocated to this account shall be
credited with imputed interest according to the regular method and rate
established for the Stable Value Account under the Boise Paper Holdings, L.L.C.
2008 Deferred Compensation Plan or any successor to that plan (the “Employee
Plan”), without taking into account any changes to that method or rate caused by
an event other than amendment of the Employee Plan. If at any time the Employee
Plan ceases to have an investment account designated as a Stable Value Account,
the Board shall designate the method and rate for calculating imputed interest
under this account.

 

Note:  As of April 4, 2008, the interest crediting rate under the Stable Value
Account of the Employee Plan is an annualized rate of interest equal to 130% of
Moody’s Composite Average of Yields on Corporate Bonds (“Moody’s”) as determined
each month from Moody’s Bond Record (as published by Moody’s Investor’s
Service, Inc.) or any successor thereto, or, if such monthly report is no longer
published, a substantially similar rate determined by the Company, in its sole
discretion. Moody’s, for purposes of this Plan, shall be based for any given
month on such published rate for the immediately preceding calendar month. The
Company shall inform Participants if the rate under the Employee Plan changes at
any time.

 

9

--------------------------------------------------------------------------------


 

APPENDIX A


BOISE INC.


FORM OF DEFERRAL ELECTION FORM


 

This form constitutes my election to participate in the Boise Inc. Directors
Deferred Compensation Plan, subject to the provisions of that plan. I agree that
my request to defer cash compensation into the plan is irrevocable by me for
compensation to be earned in 200_, except as provided in the plan.

 

I wish to receive my cash compensation (retainer and meeting fees) as follows:

 

 

 

 

200_ ELECTIONS

 

NEW
200_ ELECTIONS

 

 

 

 

 

 

 

Director Deferred Compensation Plan*

 

__

%

__

%

 

 

 

 

 

 

Cash

 

__

%

__

%

 

 

100

%

100

%

 

--------------------------------------------------------------------------------

*Boise believes, but does not guarantee, that a deferral election made under the
terms of the plan is effective to defer the receipt of taxable income. You are
advised to consult with your attorney or accountant regarding the federal and
state tax law implications of this deferral.

 

 

Signed:

 

 

 

 

 

 

 

 

Date:

 

 

Printed Name:

 

 

 

This completed and signed form must be returned before December 31, 200_, to:

 

Karen E. Gowland

Corporate Secretary

Boise Paper Holdings, L.L.C.

P.O. Box 990050

Boise, ID 83799-0050

FAX:  208/384-4961

EMAIL:  KarenGowland@boiseinc.com

 

1

--------------------------------------------------------------------------------


 

Boise Inc.


FORM OF DISTRIBUTION ELECTION FORM


 

THIS DISTRIBUTION ELECTION applies to my Deferred Account balance under the
Boise Inc. Directors Deferred Compensation Plan (the “Plan”), which is
incorporated into this Agreement. I understand that this election is irrevocable
except as provided in the Plan.

 

I elect the following form of distribution of my Deferred Account balance:

 

o     Lump-sum payment.

 

o     Annual installment payments (in approximately equal amounts) over a period
of (choose one of the following):

 

 

o  2 years

o  3 years

 

I elect the following distribution beginning date:

 

o     February 1 of the year following Termination.

 

o     February 1 of the _______ (choose one: 2nd through 10th) year following
Termination.

 

If I die before distributions from the Plan begin, the Company will pay my
designated beneficiary the Deferred Account balance as:

 

o     Lump-sum payment.

 

o     Annual installment payments (in approximately equal amounts) over a period
of (choose one of the following):

 

 

o  2 years

o  3 years

 

If I choose installment payments and I die after installment payments have
begun, the Company will pay my designated beneficiary:

 

o     Lump sum of the remaining Deferred Account balance.

 

o     The remaining installment payments.

 

Signed:

 

 

 

 

 

 

Date:

 

 

Printed Name:

 

 

2

--------------------------------------------------------------------------------